Citation Nr: 18100096
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-15 964
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	3
 
ORDER
Service connection for hypertension is denied.  
FINDING OF FACT
Hypertension is not etiologically related to the Veterans military service and it was not otherwise caused by or aggravated by his service-connected cervical spine disability.
CONCLUSION OF LAW
The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty with the United States Army from December 1984 to May 1988 and he had subsequent service in the National Guard from September 1994 to September 1995.
This case comes before the Board of Veterans Appeals (Board) on appeal from December 2010 and May 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
This case was previously before the Board in June 2017.  At that time, the increased rating claim was remanded for additional development.
In his October 2017 substantive appeal, the Veteran requested a Board hearing with respect to his service connection claims.  In November 2017, the Veteran withdrew his hearing request.   
 
Entitlement to service connection for hypertension. 
The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).
In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (b) (2016).
The Veteran asserted that his hypertension was secondary to his service-connected cervical spine disability.  
Service treatment records are negative for complaints or other evidence of hypertension.  
He underwent a VA examination in December 2016.  The Veteran reported that his blood pressure was elevated in the morning prior to taking his blood pressure medication, but that it went down after he took his medication.  The Veteran stated that he experienced increased neck pain in the morning and that the pain seemed to raise his blood pressure.  The VA examiner opined that it was less likely than not that his hypertension was secondary to his cervical spine disability.  In support of the opinion, the examiner explained that while pain can cause temporary elevation in blood pressure, pain does not cause sustained elevation in blood pressure over a period of years.  The examiner also noted that the Veteran had hypertension for greater than 6 years.  His blood pressure was most likely elevated in the morning because the medications that he took the previous day had run their course and it was time to take his blood pressure medications for the day.   
May 2017 VA treatment records documented the Veterans complaints of elevated blood pressure readings in the afternoon.  It was noted that his elevated blood pressure could be secondary to his shoulder.  
After a careful review of the evidence, the Board concludes that the preponderance of the evidence is against the claim.  The Board notes that the service treatment records do not show evidence of hypertension during service.  There is also no medical evidence relating the Veterans hypertension to service or a service-connected disability.  The December 2016 VA examiner explained that pain can temporarily elevate blood pressure, but that it did not result in sustained high blood pressure readings.  The December 2016 VA examination and opinion, weighs against the Veterans claim.  The Board finds that the December 2016 medical opinion is adequate for adjudication purposes because it includes a thorough rationale and was preceded by a comprehensive examination of the Veteran.  Additionally, VA treatment records suggest that his elevated blood pressure readings may be related to his nonservice-connected bilateral shoulder disability.   
Although the Veteran might sincerely believe that his hypertension is related to his service-connected disability, the record does not suggest that, as a layperson, he is competent to determine the cause of his hypertension.  Therefore, Board finds the preponderance of the evidence indicates the Veteran has not satisfied the requirements to warrant entitlement to service connection for hypertension. 
 
REMANDED ISSUES
Entitlement to service connection for fibromyalgia. 
The Veteran asserted that his currently diagnosed fibromyalgia and hypertension were caused or aggravated by his service-connected cervical spine disability.  
He was provided a VA examination in April 2017.  The VA examiner opined that it was less likely than not that his fibromyalgia was secondary, proximately due to, or the result of his cervical spine disability.  The examiner stated that the medical literature did not support a finding that his fibromyalgia was due to or the result of his cervical spine disorder.  It was noted that the most common cause of fibromyalgia was an autoimmune condition such as rheumatoid arthritis or lupus.  The examiner pointed out that the Veteran had a diagnosis of rheumatoid arthritis.  The VA examiner included medical literature regarding the risk factors and causes of fibromyalgia.  
The Board finds that the April 2017 VA examination is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, while the VA examiner provided a medical opinion regarding whether his fibromyalgia was caused by his service-connected cervical spine disability, it does not appear that the opinion addressed whether his fibromyalgia was aggravated by his service-connected cervical spine disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (Both causation and aggravation are proper grounds for claim of secondary service connection).  Accordingly, a remand is required to obtain an addendum opinion.  
Entitlement to service connection for vertigo.
The Veteran asserted that he developed vertigo as a result of his service connected hearing loss and tinnitus.  
He was afforded a VA examination in December 2016.  The VA examiner did not review the VA electronic claims file.  The Veteran described brief episodes of unsteadiness lasting a few minutes up to 15-20 minutes.  The episodes were not associated with any fluctuation in his hearing or tinnitus.  His symptoms also resolved spontaneously and were not triggered by specific events.  The VA examiner concluded that the Veteran did not describe true vertigo.  The examiner opined that it was less likely than not that his episodes of imbalance were related to his hearing loss or tinnitus.  The rationale was that the episodes of imbalance that the Veteran described were not consistent with any specific pattern of inner ear related vertigo.  
May 2017 VA treatment records noted the Veterans history of tinnitus along with chronic vertigo.  Differential diagnoses included labyrinthitis vs. benign paroxysmal positional vertigo vs. Menieres disease.  The Veteran was referred to audiology for hearing aid replacement with possible follow-up with formal ear, nose, and throat evaluation if the tinnitus and vertigo continued.  
In light of the May 2017 VA treatment records noting chronic vertigo and differential diagnoses of labyrinthitis, benign paroxysmal positional vertigo, and Menieres disease, the Board finds that a remand is required to obtain another VA examination.

Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.    

In June 2017, the Board remanded the claim for another VA examination to comply with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court instructed the VA examiner to conduct range of motion testing in active motion, passive motion, weight-bearing, and non-weight-bearing.  VA examinations were provided in July 2017 and March 2018.  The July 2017 VA examiner provided the results of range of motion testing on active and passive motion.  However, the July 2017 and March 2018 VA examination reports do not include weight bearing and non-weight bearing range of motion testing, or provide an explanation of why such testing was not feasible.  Accordingly, the Board finds that another VA examination is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The matters are REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veterans service-connected cervical spine disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.
The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.
3. Then, the RO or AMC should refer the case to the examiner who provided the April 2017 VA medical opinion, if available; if unavailable the record should be annotated to reflect the examiners unavailability, and an addendum should be obtained from a physician with sufficient experience and expertise to opine on the etiology of the Veterans fibromyalgia.  All evidence should be made available to the examiner.
The examiner must provide an opinion as to whether the Veterans fibromyalgia is at least as likely as not caused or aggravated by his service-connected cervical spine disability.  
The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
4. Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed vertigo.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Then, the examiner should state with respect to following:
(a) Whether the Veteran has had a diagnosis of vertigo or any other disability manifested by imbalance and unsteadiness at any time during the pendency of the claim.  
(b) If so, the examiner must state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to service or was caused or aggravated by his service-connected right ear hearing loss and tinnitus disabilities.  
The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.







(CONTINUED ON NEXT PAGE)
5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veterans satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Department of Veterans Affairs 

